Citation Nr: 0009360	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  93-04 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for spondylolisthesis L5-
S1, status post laminectomy and fusion, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1992 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to his December 1992 surgery, the veteran had 
pronounced intervertebral disc disease.

3.  Subsequent to his December 1992 surgery, after a period 
of convalescence, the veteran had severe intervertebral disc 
disease, with improvement during this time within the severe 
range.  Generally, ankle reflexes were present and equal;  
muscle spasm was present;  sciatic neuropathy consisted 
primarily of sensory deficit;  and range of motion was 
limited by characteristic constant pain and other symptoms, 
though there was significant functional ability remaining.


CONCLUSION OF LAW

1.  The criteria for a disability rating of 60 percent for 
spondylolisthesis L5-S1, status post laminectomy and fusion, 
are met prior to convalescence from December 1992 surgery.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
3.321(b), 4.71a, Diagnostic Code 5293 (1999).

2.  The criteria for a disability rating in excess of 40 
percent for spondylolisthesis L5-S1, status post laminectomy 
and fusion, are not met subsequent to convalescence from the 
December 1992 surgery (aside from the period of convalescence 
after the July 1994 surgery).  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In February 1992, the veteran's representative submitted on 
the veteran's behalf a claim for an increased rating for his 
service-connected low back disability, then evaluated as 10 
percent disabling.

During a VA examination in October 1992, the veteran 
complained of pain on walking, restrictive lifting, and 
having lost several jobs due to his back.  He wore a 
lumbosacral corset and avoided twisting.  He said that 
running a little, or a lot of walking, caused his low back 
symptoms to flare.  Upon objective examination, he walked 
smoothly.  He could do a full squat.  His fingers came to 4 
inches from his toes in the erect position.  He had 
occasional numbness in the back of both thighs but mostly on 
the right lateral and posterior right thigh.  The examiner 
noted that the veteran had tender low back musculature, 
although the muscle was soft.  It was aggravated by coughing 
or sneezing.  There was no fixed deformity.  Range of motion 
was forward flexion of 70 degrees, backward extension of 25 
degrees, left lateral flexion of 28 degrees, and right 
lateral flexion of 29 degrees.  Rotation was 25 degrees to 
the left, and 25 degrees to the right.  There was no 
objective evidence of pain on motion.  There was decreased 
sensation of the right lumbosacral spine and upper buttock, 
right outer thigh and posterior thigh.  There was absent knee 
jerk on the right, while the left was 1+.  There were absent 
ankle jerks bilaterally, and weak dorsiflexors.  X-rays of 
the lumbosacral spine showed spondylolisthesis of L5 over S1.  
The examiner's diagnosis was spondylolisthesis L5 and S1 with 
paresthesias mostly to the right leg from the lumbosacral 
area.

A November 1992 rating decision increased the veteran's 
rating for low back disability to 20 percent, effective 
February 1992.   The RO received a notice of disagreement 
with this decision in December 1992.  The veteran also 
informed the RO that his physicians had recommended surgery.  
In February 1993, the RO issued a statement of the case.  

On March 3, 1993, the RO received of VA records of 
hospitalization in December 1992 showing that the veteran 
underwent an L5-S1 laminectomy and posterolateral fusion with 
GSRH instrumentation.  

On March 10, 1993, the RO received the veteran's Form 9, in 
which the veteran argued that his level of disability had 
permanently increased.

In an April 1993 RO rating decision, the veteran's condition 
was rated as 100 percent disabling during surgical 
convalescence from December 1992 through January 1993, with a 
return to a 20 percent rating as of February 1993.

VA records of treatment from January 1993 to November 1993 
show that in January 1993, the veteran was advised to keep 
his activity at the nonstrenuous level for 2 more months.  
Physical examination in November 1993 was positive for lumbar 
pain.  Flexion was 50 degrees and extension was 20 degrees.  
Straight leg raise tests were negative.

During a May 1993 VA examination, the veteran complained of 
pain on the low back.  He said that walking, standing and 
bending aggravated the pain.  Physical examination revealed 
spasm of the paravertebral muscles, and tenderness in the 
right paravertebral area of the lumbar spine.  The range of 
motion of the lumbar spine was forward flexion of 95 degrees, 
backward extension of 35 degrees, left lateral flexion of 40 
degrees, right lateral flexion of 40 degrees, rotation to the 
left of 35 degrees, and rotation to the right of 35 degrees.  
There was objective evidence of pain on extension.  Straight 
leg raising test was positive on the right, but negative on 
the left.  Deep tendon reflexes were 2+, the Babinski was 
negative, and there was no motor deficit.  The diagnosis was 
residuals, postoperative, lumbar laminectomy and 
posterolateral fusion with neurogenic claudication of the 
right leg.       

During a June 1993 RO hearing, the veteran testified that he 
was employed as a precision indoor carpenter.  He worked at a 
table which he custom built for himself, to accommodate his 
back disability.  He described having to take non-paid leave 
from his job due to his back disability.  He could only drive 
short distances (he lived 6 minutes from work) and driving 
long distances caused him severe pain.  He  had pain from his 
rib cage down to the middle of his calf with no relief.  He 
described problems with sleeping due to pain, and pain and 
sleeping medications.  His back disability had become worse 
since his recent surgery.  He described problems standing, 
walking, laying down and using stairs, to include pian, 
burning and numbness.  The veteran and his wife expressed 
concerns that the pain had changed his attitude and made him 
irritable.
 
Pursuant to an RO hearing officer's June 1993 decision, a 
July 1993 RO rating decision granted an increased rating of 
40 percent, effective February 1992, the date of the 
increased rating claim.

VA records of hospitalization for a period of five days from 
July 1994 to August 1994 reflect that the veteran underwent a 
TSRH lumbar spine instrumentation removal at L5-S1.

In a November 1994 rating decision, the veteran was granted a 
100 percent rating effective from July 1994 through August 
1994, based on a period of post-surgical convalescence, with 
the rating of 40 percent back in effect as of September 1994.

During a December 1994 VA examination, the veteran complained 
of pain into the lower back and radiating pain in both legs, 
predominantly on the right, with tingling and numbness in the 
right foot.   The veteran said he had a clicking sound in his 
back.  Prolonged standing, sitting or even lying down were 
said to cause pain in the back, and the veteran said he had 
insomnia as a result of this continuous back pain.  The 
veteran was working as a carpenter, which required him to 
bend and stoop, aggravating the pain in the back.  
Examination of the lumbar spine revealed paravertebral muscle 
spasm, and there was tenderness elicited from the L2 to S1 
level in the mid-spine.  There was no fixed deformity.  There 
was spasm of the paravertebral muscles of the dorsal spine 
and the lumbosacral spine.  Range of motion of the lumbar 
spine was forward flexion of 45 degrees, backward extension 
of 20 degrees, left lateral flexion of 25 degrees, and right 
lateral flexion of 35 degrees.  Rotation to the left was 20, 
and to the right was 20.  There was objective evidence of 
pain on forward flexion, extension and left lateral flexion 
of the lumbar spine.  Straight leg raising was negative on 
the left and positive on the right.  There was no muscle 
atrophy noted.  The strength in the left foot was 5 out of 5.  
Dorsiflexion and plantar flexion was 5 out of 5.  In the 
right foot, strength was dorsiflexion of 4 out of 5, and 
plantar flexion was 4 out of 5.  Deep tendon reflexes were 2 
in the ankles bilaterally.  Babinski was negative.  There was 
blunting of sensation to pinprick in the distribution of L4, 
L5 and S1 in the right foot.  Sensory examination was intact 
in the left foot.   The examiner's diagnosis was residuals, 
postoperative lumbar laminectomy with posterolateral fusion 
from L4 to S2 with marked tenderness in the scar, and 
radiculopathy of the right lower extremity (predominantly 
sensory).  Spondylolisthesis at L5-S1 was shown by MRI.  Also 
by MRI, there was foraminal stenosis bilaterally at the L4-L5 
level.  Additionally, there was dorsal strain with arthritis.

VA records of treatment from September 1995 to February 1996 
reflect pain management treatment for low back pain, with 
treatment completed in February 1996.  The pain was 
characterized as constant.  The January 1996 records reflect 
that the veteran had continued problems with low back pain, 
while his irritability had improved. 

During a VA examination in March 1997, the veteran complained 
of chronic persistent back pain.  He complained of aching, 
soreness and tenderness in the back.  He indicated that the 
back pain radiated down the legs, greater on the right side.  
He had difficulty with heavy, physical work, and had 
undergone vocational rehabilitation and treatment at a pain 
clinic.  Prolonged sitting and standing bothered his back.  
He was not wearing a brace.  He rarely used a cane, but he 
did use a TENS unit for pain control.  He had experienced 
difficulties working since 1995.

Upon physical examination, he could ambulate without 
assistance.  He had a well-healed scar.  There was some 
tenderness and soreness and pain to palpation.  There was 
pain with motion.  He could forward flex 90 degrees, and 
extend, bend and rotate 30 degrees.  He could toe and heel 
walk and squat without difficulty.  He had equal reflexes, 
equal strength, and equal sensation in both lower 
extremities.  Straight leg raising was "just somewhat 
positive" on the right side, to about 50 to 60 degrees, with 
back pain.  The examiner's final diagnosis was residuals, 
post-operative lumbosacral fusion for spondylolisthesis.

A VA report of X-rays of the spine in March 1997 showed no 
essential change compared with an October 1992 study, with 
spondylolisthesis of L5 with minimal arthritis and right 
scoliosis.   

During a VA orthopedic examination in April 1999, the veteran 
complained of constant pain in his low back of varying 
degrees.  He indicated that there was no severe flare-up of 
this condition and that the low back pain was aggravated 
after sitting or standing for prolonged periods of time.  He 
said he was able to ambulate well and did not need a cane or 
braces.  He was a full-time factory employee where he mostly 
sat in a chair.  Upon physical examination, heel-toe 
ambulation was excellent.  He was able to sit and arise from 
a wheelchair well, and squat fully.  He had a residual scar 
from lumbosacral spine surgery, and there was no deformity of 
the spine noted.  Paravertebral muscles were nontender and 
there was no muscle spasm.  Lumbar range of motion was 
forward flexion from 0 to 75 degrees, backward extension from 
0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  
There was no objective evidence of pain on motion.  Leg 
raising test was normal.  There was no paresthesia or muscle 
atrophy noted.  Reflexes were normal.

During an April 1999 VA neurological examination, the veteran 
said his back pain gave him good days and bad days.  The day 
of examination was somewhat painful since he had recently 
moved two 200-pound weights, which caused some spasm.  He 
stated that he could sit in a chair for a half-hour before 
the beginning of pain, and that the pain seemed to radiate 
down the right lower extremity but was bearable.  He did not 
recall any weakness associated with it.  Physical examination 
revealed that the veteran was in no apparent distress, and 
was alert and oriented times three.  Motor examination was 
5/5 all over, with no drift in orbiting.  Coordination was 
normal heel-to-shin.  Examination of the back revealed 
minimal left midlumbar muscle spasm and tenderness.  In the 
lower extremities, reflexes of the left knee was +1 and the 
right knee was 0, and both ankles were +2 with downgoing toes 
bilaterally.  Sensory examination showed a decreased light 
touch and pinprick on the lateral half of the right lower 
extremity, extending distally from the toes to fine [sic] 
inches distal to the ilioinguinal ligament.  Joint position 
and vibration were intact.  Gait was normal.  Toe heel in 
tandem was normal.  The veteran had straight leg raising to 
90 degrees but complained of a mild tingling sensation 
radiating down the posterior aspect of the entire right leg.  
The straight leg raising on laying down did not elicit the 
same sensory symptoms.  

The examiner's impression was that the veteran seemed to have 
a sensory impairment in the roots affecting L4 to S1 with a 
more significant involvement of the right L5.  All the 
findings were on the right.  There did not seem to be any 
motor involvement.  The prognosis for the sensory deficit was 
this was probably a permanent finding.  Also, there seemed to 
be a mild left midlumbar muscle spasm with tenderness.  Range 
of motion of the back was completely normal.  The prognosis 
for the pain syndrome in the lower back again was probably a 
permanent finding, which the examiner felt may improve with 
physical therapy and increasing the level of medication.

Analysis

The Board finds the veteran's claim for an increased rating 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that it is plausible.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating;  otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is rated as 40 
percent disabling if severe, 20 percent disabling if 
moderate, and 10 percent disabling if slight.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome is rated as 60 percent disabling 
if pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  The condition is rated as 40 percent 
disabling if severe, with recurring attacks with intermittent 
relief.  Moderate disability with recurring attacks is rated 
as 20 percent disabling.  Mild intervertebral disc syndrome 
is rated as 10 percent disabling.  Where the condition is 
postoperative and cured, it is rated as noncompensably (0 
percent) disabling.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain is rated as 40 percent disabling if 
severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is warranted.  With 
characteristic pain on motion, a 10 percent rating is 
warranted.  With slight subjective symptoms only, a 
noncompensable (0 percent) rating is warranted.

Sacroiliac injury and weakness is rated under Diagnostic Code 
5294, using the same criteria, listed in Diagnostic Code 
5295, as those for rating lumbosacral strain.  

In addressing this issue, the Board must consider all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The United States Court of Appeals for 
Veterans Claims has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on motion.  DeLuca.  The provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered when assigning an 
evaluation for degenerative or traumatic arthritis.  
VAOPGCPREC 9-98.  The intent of the schedule is to recognize 
actually painful motion with joint or periarticular pathology 
as productive of disability.  

IN VAOPGCPREC 36-97, the General Counsel concluded that 
Diagnostic Code 5293 involves limitation of range of motion.  
VAOPGCPREC 36-97, paragraph 6.  Therefore, according to the 
General Counsel, a veteran could not be rated under 
Diagnostic Code 5293 for intervertebral disc disease based 
upon limitation of motion, and also be rated under, for 
example, Diagnostic Code 5292, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  The General 
Counsel asserted that in keeping with 38 C.F.R. § 4.7, the 
disability may be rated under the diagnostic code which 
produces the higher rating, if that diagnostic code better 
reflects the extent of the veteran's disability.  

In the present case, the veteran's spondylolisthesis and 
post-surgical residuals for this disability are currently 
rated as 40 percent disabling.  A higher schedular rating is 
not available under Diagnostic Code 5292, the diagnostic code 
for limitation of motion of the lumbar spine; Diagnostic Code 
5294, the diagnostic code for lumbosacral strain;  or 
Diagnostic Code 5295, the diagnostic code for injury or 
weakness of the sacro-iliac.  

The Board has also considered whether a rating in excess of 
40 percent might be warranted under Diagnostic Code 5293, the 
diagnostic code for intervertebral disc syndrome.  As noted 
above, the condition is rated as 40 percent disabling if 
severe, with recurring attacks with intermittent relief.  The 
next higher rating of 60 percent would require a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  

The veteran has had ankle reflexes at all times, except 
during the October 1992 VA examination, at which time ankle 
reflexes were not present and dorsiflexors were weak.  
Similarly, reflexes of the lower extremities were described 
as 0 to 1+ just prior to the veteran's December 1992 surgery.  
The veteran also had demonstrable muscle spasm, sciatic 
neuropathy, and characteristic pain during this time.  
Overall, in the Board's view, the veteran's condition 
warranted a rating of 60 percent prior to the December 1992 
surgery, and an increased rating of 60 percent is granted for 
this period only. 

The medical evidence suggests that the veteran's disc disease 
has improved since the December 1992 surgery.  In December 
1994, there was paravertebral muscle spasm, and tenderness of 
the mid-spine.  There was blunting of sensation in the right 
lower extremity, while there was no sensory deficit in the 
left lower extremity.    There was pain on forward flexion.  
There was some strength deficit on the right, but not the 
left.  Unlike his condition prior to the December 1992 
surgery, ankle reflexes were present and equal bilaterally.  
In March 1997, there was pain with motion, the straight leg 
raise was "just somewhat positive" on the right, ambulation 
was without assistance, and reflexes, strength and sensation 
were equal in both lower extremities.  In April 1999 the 
orthopedic examiner found there was no objective pain on 
motion.  Limitation of motion appears to be moderate as of 
April 1999, with substantial functional ability, limited by 
long periods of sitting or standing, which appears to create 
symptoms of sciatica according to the April 1999 neurological 
examiner.  Ankle reflexes were +2 in April 1999 according to 
the neurological examiner.  There was a permanent sensory 
deficit noted, and some paralumbar spasm the day after the 
veteran lifted two 200-pound weights, which the veteran felt 
caused the spasm.  For the entire period, the severe 
condition included limitation of range of motion due to 
characteristic pain and other symptoms, though there was 
significant functional ability remaining.

In sum, as of December 1992, aside from the veteran's periods 
post-surgical periods of convalescence (for which he received 
a 100 percent rating), the disc disease was "severe" rather 
than "pronounced," with improvement over time within the 
severe range, warranting no more than a 40 percent rating.

The Board notes that to rate the veteran's disability 
separately under diagnostic code 5292, 5294, or 5295, would 
be to rating the same aspects of the veteran's disability 
under different diagnostic codes, and would thus be 
impermissible pyramiding.  39 C.F.R. § 4.14;  VAOPGCPREC 36-
97.

In sum, the Board finds that (aside from post-surgical 
periods of convalescence rated as 100 percent disabling) a 
rating of 60 percent is warranted prior to the veteran's 
December 1992 surgery, and the benefits sought on appeal are 
granted to this extent only.  After the December 1992 
surgery, a rating of no more than 40 percent is warranted;  a 
rating in excess of 40 percent for this period is denied.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected low back disability.  The governing norm in 
such exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that the veteran is 
gainfully employed, and, even acknowledging his two surgeries 
over a period 8 years, frequent periods of hospitalization 
have not been required.  His 40 percent rating sufficiently 
reflects his occupational impairment due to this disability.  
Accordingly, the Board finds that this case does not warrant 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b). 









ORDER

Entitlement to an increased rating of 60 percent for low back 
disability is granted, for the period prior to the veteran's 
December 1992 laminectomy and fusion, subject to the 
provisions governing the payment of monetary benefits.  The 
benefits sought on appeal are granted to this extent only.

A rating in excess of 40 percent for the period subsequent to 
the December 1992 surgery (aside from periods of post-
surgical convalescence, rated at the 100 percent level) is 
denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

